Citation Nr: 0739214	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to monetary allowance for a 
child suffering from spina bifida, on the basis of the 
veteran's service in Vietnam, pursuant to 38 U.S.C.A. § 1805 
and 38 C.F.R. § 3.814.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant is the veteran's daughter.  The veteran had 
active service from August 1965 to July 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDINGS OF FACT

1.  Entitlement to monetary allowance for a child suffering 
from spina bifida, on the basis of the veteran's service in 
Vietnam was denied in a Board decision of April 2000. 

2.  The evidence submitted since the Board's decision of 
April 2000 is cumulative.


CONCLUSIONS OF LAW

1.  The April 2000 Board decision, which denied entitlement 
to monetary allowance for a child suffering from spina 
bifida, on the basis of the veteran's service in Vietnam, is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the April 2000 decision, 
which denied entitlement to monetary allowance for a child 
suffering from spina bifida, on the basis of the veteran's 
service in Vietnam, is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for entitlement to monetary 
allowance for a child suffering form spina bifida.  In a VCAA 
letter of August 2003 the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim.  
She was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf; it also in essence told her to provide relevant 
information which would include that in her possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice predated the rating decision.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal private medical treatment records 
have been obtained.  The appellant was afforded a Travel 
Board hearing and she did not appear.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

The appellant seeks to reopen a claim for entitlement to 
monetary allowance for a child suffering from spina bifida, 
on the basis of the veteran's service in Vietnam.  This claim 
was denied in a Board decision of April 2000.  This decision 
is final.  38 U.S.C.A. § 7104.

At the time of the Board's denial the record included, 
private medical records and Social Security Administration 
records showing a diagnosis of and treatment for scoliosis; a 
letter form the appellant's private physician, Dr. L., dated 
in October 1997 noting that the appellant had a birth defect 
of the lower lumbar and which referred to an enclosed x-ray 
report of spina bifida, with rotoscoliosis, and a harrington 
rod; the x-ray report of October 1997 noting rotoscoliosis 
with a rod in place; private medical records of October 1997 
noting that the appellant stated she was born with spina 
bifida; an April 1998 lay statement signed by five people 
stating that they were told by the appellant's parents that 
the appellant was born with spina bifida; an unsigned note of 
September 1998 from Dr. L, stating that the veteran was born 
with spina bifida that was corrected at birth and that the 
history of spina bifida is only by history provided by the 
appellant since there are no medical records available; and 
the appellant's birth certificate. 

Added to the record since the Board's April 2000 decision are 
private medical treatment records form East Texas Medical 
Center noting past spina bifida by history, a private bone 
density study report showing the appellant has osteopenia of 
the distal left forearm; in addition, the appellant submitted 
duplicate copies of previously submitted private medical 
records and her birth certificate.

The Board's April 2000 decision is final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 2000 Board decision.

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed the claim seeking to reopen in April 2003 the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of 
record.  The claim was previously denied by the Board on the 
basis the there was no competent evidence of a diagnosis of 
spina bifida.  In the present claim, the submitted private 
medical treatment records are not new and material as they do 
not relate to an unestablished fact necessary to substantiate 
the claim, namely, that the appellant had spina bifida.  No 
evidence has been introduced that the appellant was born with 
spina bifida.  The evidence introduced since the April 2000 
Board decision does not show a diagnosis of spina bifida.  
While one of the private medical treatment records submitted 
notes spina bifida by history, the Board notes that at the 
time of the Board's decision of April 2000 there were various 
medical treatment records which noted spina bifida by 
history.  Therefore, the new records do not show that the 
appellant has spina bifida or that she had spina bifida at 
birth, rather they are cumulative of the appellant's own 
allegations that she was born with spina bifida.  Thus, as 
the additional evidence is cumulative of the evidence of 
record at the time of the April 2000 Board decision and does 
not raise a reasonable possibility of substantiating the 
claim, the request to reopen the claim for entitlement to 
monetary allowance for a child suffering from spina bifida, 
on the basis of the veteran's service in Vietnam is denied.  
38 C.F.R. § 3.156(a). 


ORDER

The application to reopen the claim for entitlement to 
monetary allowance for a child suffering from spina bifida, 
on the basis of the veteran's service in Vietnam, pursuant to 
38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


